DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 10-13, 16, 17, 21, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan [US 20150066349].
As to claim 1. Chan discloses A vehicle comprising: 
a camera, [fig. 1, 0032] sensor 104 as camera, configured to acquire an external appearance image of the vehicle, [0032]; 
a first sensor, [fig. 1, 0032] sensor 104, provided on an outside of the vehicle and configured to detect a position of an object adjacent to the vehicle, [0035]; 
an alarm, [fig.1, 0032] feedback device 106, configured to output an alarm notification, [0033]; and 
a controller, [fig. 1, 0031] processing circuit 102, configured to determine a reference area based on the external appearance image of the vehicle, [0033] and to control the alarm to output the alarm notification when the detected position of the object adjacent to the vehicle is within the reference area, [0033].

As to claim 2. Chan discloses The vehicle of claim 1, wherein the controller is configured to determine the reference area based on information about a load piled on the outside of the vehicle and included in the external appearance image of the vehicle, [0031, 0033].
	
As to claim 5. Chan discloses The vehicle of claim 1, wherein the camera is configured to acquire a gesture image of a user and the controller is configured to determine the reference area based on the gesture image of the user, [0035].

As to claim 6. Chan discloses The vehicle of claim 5, wherein the controller is configured to: determine a position indicated by the user based on the gesture image of the user; and determine the reference area based on the position indicated by the user, [fig. 3a, 0039].

As to claim 10. Chan discloses The vehicle of claim 1, further comprising a driving part configured to provide a rotational force for travel, [fig. 3a] vehicle comprises a steering wheel, wherein the controller is configured to: receive road information from a navigation system, [0036, 0044] notify a navigation system based on detected contour of the vehicle; generate a command to control autonomous driving of the vehicle based on the reference area and the road information; and output the command to control the autonomous driving to the driving part, [0028] control the vehicle based on the determined contour of the vehicle. 

As to claim 11. Chan discloses The vehicle of claim 10, wherein the controller is configured to: determine a travelling route to a destination based on the reference area and the road information; and output, to the driving part, [0057, 0062], the command to control the autonomous driving so that the vehicle travels along the travelling route, [0066].

As to claim 12. Chan discloses A method of controlling a vehicle, the method comprising: 
acquiring an external appearance image of the vehicle, [0032]; 
determining a reference area based on the external appearance image of the vehicle, [0028, 0033] contour of the vehicle is determined based on dimensions of the vehicle; 
detecting a position of an object adjacent to the vehicle, [0033] detect a protruding object from an image; and 
controlling an alarm to output an alarm notification when the detected position of the object adjacent to the vehicle is within the reference area, [0033].

As to claims 13, 16, 17, 21, 22 are rejected using the same prior arts and reasoning as to that of claims 2, 5, 6, 10, 11, respectively.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Cho et al. [US 20130261880].
As to claim 4. Chan fails to disclose The vehicle of claim 1, further comprising a second sensor configured to detect an impact applied to the vehicle, wherein the controller is configured to control the camera to acquire the external appearance image of the vehicle when the impact is detected.
Cho teaches a system and method for recording images for a vehicle wherein the system controls an image input unit 200 when a collision is detected to capture an image, [0046; wherein the captured image an exterior image of the vehicle, [claim 4].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Chan with that of Cho so that the system can provide evidence of the accident using the captured images.

As to claim 15 is rejected using the same prior arts and reasoning as to that of claim 4.

Claim(s) 8, 9, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Tafte et al. [US 10387960].
As to claim 8. Chan fails to disclose The vehicle of claim 1, further comprising a communicator configured to communicate with a user terminal, wherein the controller is configured to determine the reference area based on the external appearance image of the vehicle received from the user terminal.
Tafte teaches a system and method that can create a dynamic 3D model of a vehicle based on images captured by a user’s [col. 6, line 53-col. 7, line 2].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Chan with that of Tofte so that the system can get additional images of the vehicle that would be hard to capture using a camera mounted on the vehicle itself.

As to claim 9. Chan fails to disclose The vehicle of claim 8, wherein the controller is configured to control the communicator to transmit a signal to the user terminal requesting that the external appearance image of the vehicle be photographed, when the reference area cannot be determined based on the external appearance image of the vehicle acquired by the camera.
Tafte teaches a system and method that can create a dynamic 3D model of a vehicle based on images captured by a user’s [col. 6, line 53-col. 7, line 2]; wherein the server can request additional images when an image of a section of a vehicle cannot be used to determine the required information, [col. 18, line 50- coll. 19, line 6].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Chan with that of Tofte so that the system can get additional images of the specific parts of the vehicle that would require a specific angle to identify the required information.

As to claims 19, 20 are rejected using the same prior arts and reasoning as to that of claims 8, 9, respectively.

Allowable Subject Matter
Claims 3, 7, 14, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688